Order entered November 29, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00696-CV

    DAVID DIAZ, SCOTT FISHER, AND KRISTI FISHER, Appellants

                                       V.

             SMS FINANCIAL CAP, LLC, CAPITAL ONE,
        NATIONAL ASSOCIATION, STEPHEN F. PERKINS, AND
               CHRISTOPHER FITZWATER, Appellees

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-00653-2011

                                   ORDER

      Before the Court is appellee SMS Financial Cap, LLC’s November 22, 2021

motion for an extension of time to file its brief. We GRANT the motion to the

extent that we extend the deadline to December 31, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE